Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claim 1 is objected to because of the following informalities:  
“with pressurized gas” in line 4 should be --with a pressurized gas-- (see line 11 where reference is made to “said pressurized gas”);
“injecting pressurized gas” in line 10 should be --injecting the pressurized gas--.
Claims 2-9, and 11 are objected to because “A method” in each of their respective preambles should be --The method--.  
Claim 2 is objected to because “the idle speed” in line 2 should be --an idle speed--.
Claim 4 is objected to because “an hydraulic pump” in line 2 should be --a hydraulic pump--.
Claim 7 is objected to because of the following informalities:
 “for controlling the release of pressurized gas” in line 2 should be --for controlling a release of the pressurized gas--;
“to release pressurized gas needed for” in line 4 should be --to release the pressurized gas--. 
Claim 8 is objected to because “in such a way” in line 1 should be --such--.
Claim 9 is objected to because of the following informalities:
“the release of pressurized gas” in lines 4-5 should be --the release of the pressurized gas--;
“the turbocharger turbine casing” in lines 6-7 should be --a turbocharger turbine casing--;
“the turbocharger compressor casing” in line 7 should be --a turbocharger compressor casing--.
Claim 10 is objected to because of the following informalities:  
“with pressurized gas” in line 5 should be --with a pressurized gas-- (see line 10 where reference is made to “said pressurized gas”);
“injecting pressurized gas” in line 9 should be --injecting the pressurized gas--.
Claim 11 is objected to because “an hydraulic pump” in lines 2-3 should be --a hydraulic pump--.
Claim 13 is objected to because of the following informalities:
“comprising pressurized gas” in line 4 should be --comprising a pressurized gas-- (see line 13 where reference is made to “said 
“initiate injection of pressurized gas” in line 12 should be --initiate injection of the pressurized gas--.
Claims 14-17 are objected to because “A turbocharger system” in each of their respective preambles should be --The turbocharger system--.  
Claim 14 is objected to because “the idle speed” in line 2 should be --an idle speed--.
Claim 16 is objected to because of the following informalities:
“the release of pressurized gas” in line 2 should be --a release of the pressurized gas--;
“pressurized gas” in line 4 should be --the pressurized gas--.
Claim 17 is objected to because of the following informalities:
“the release of pressurized gas” in line 4 should be --the release of the pressurized gas--;
“the turbocharger turbine casing” in line 6 should be --a turbocharger turbine casing--;
“the turbocharger compressor casing” in line 7 should be --a turbocharger compressor casing--.
Claims 18 is objected to because of the following informalities:
“comprising pressurized gas” in line 5 should be --comprising a pressurized gas-- (see line 14 where reference is made to “said pressurized gas”);
“injection of pressurized gas” in line 13 should be --injection of the 
Claim 19 is objected to because of the following informalities:
“a turbocharger system” in line 1 should be --the turbocharger system--;
“claim 13” in line 2 should be --to claim 13--.
Claim 21 is objected to because “said program product” in lines 2-3 should be --said program--.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“power take-off arrangement”, claims 3-4, 10-11, 15, and 18 -- “power take-off arrangement 60” (Page 15, Lines -13-15 and Figs. 1-2), 
“control unit”, claims 12, 13, 16, 18 -- “ECU 50” (Page 15, Line 12);
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation “program code means for performing the steps of claim 1” in lines 1-2 which renders the claim indefinite because claim limitations that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof, however there is no corresponding structure found in the specification for “program code means” and therefore the meets and bounds of the claim cannot be ascertained.  For the purpose of examination “program code means” will be interpreted as consistent with the prior art as described below.
Claim 21 recites the limitation “program code means for performing the steps of claim 1” in line 2 which renders the claim indefinite because claim limitations that use 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


 Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 20 is directed to a computer program per se which does not fall within at least one of the four categories of patent eligible subject matter recited in 35 U.S.C. 101 (see MPEP  2106.03).  Claim 20 could be amended to resolve eligibility of the claim by requiring “A non-transitory computer readable medium carrying a computer program for causing the internal combustion engine to perform the steps of claim 1, wherein said program is run on a computer.
Claim 21 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 21 is directed to a computer readable medium which can be a transitory signal (when interpreted 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 1, 6-7, 9, 12-13, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Jenbacher (AT5138U1) in view of Pappenheimer (EP3061641A1).
Re claim 1:
Jenbacher discloses a method (Fig. 1 (method described in Pages 4-7)) for controlling a turbocharger system (2, exhaust gas turbocharger - Para 18) fluidly connected to an exhaust manifold (4, exhaust gas line - Para 19 (see Fig. 1 - element 4 is described as an “exhaust gas” line in Para 19 and is shown as a type of manifold in Fig. 1 as it contains multiple outlets)) of a combustion engine (1, internal combustion engine - Para 18)(see Fig. 1 - element 2 is shown fluidly connected to element 4 as described in Para 18), said turbocharger system (2) comprising a turbocharger turbine (3, exhaust gas turbine - Para 18) operable by exhaust gases from said exhaust manifold (4)(see Fig. 1 and Para 18 - “exhaust gas turbine”), and a tank (9, pressurized gas storage container - Para 19) with pressurized gas (Para 19 - “pressurized gas storage container”), said tank (9) being fluidly connectable to said turbocharger turbine (3)(see Fig. 1 - element 9 shown fluidly connected to element 3 as described in Para 19), said method comprising the steps of: 
determining an engine operational mode in which the combustion engine runs below a predetermined speed (Para 24 - “…it opens the valve 12 when the speed falls a speed limit value and closes again above this speed limit value…”), and subsequently 
injecting pressurized gas from said tank to drive said turbocharger turbine such that the turbocharger turbine is at least partly driven by said pressurized gas (Paras 20-23 - “If the engine speed falls below a predeterminable limit value, the control device 14 opens the valve 12. The compressed air flowing in with it accelerates the turbocharger and leads to a faster power increase of the motor, so that it can reach the desired nominal speed again more quickly”), thereby preventing stalling of the combustion engine (Para 20 - “…a load increase of 100 kW at an engine speed of 1500 rpm can cause the engine speed to begin to change downwards at 125 (rpm)/s. To counteract this…”	).
Jenbacher fails to disclose determining a predicted external load requiring engine torque which at said engine operational mode would cause the combustion engine to stall.
Pappenheimer teaches determining a predicted external load (Para 18 - “…when a control device…indicates an imminent load switching process via the power take-off…”) requiring engine torque (Para 18 - “…the internal combustion engine is subjected to the additional load requirement…”) which at an engine (2, internal combustion engine - Para 28) operational mode would cause the combustion engine to stall (Para 18 - “…before the internal combustion engine is subjected to the additional load requirement of the power take-off, whereby speed drops can be reduced…” (the internal combustion engine inherently has operational modes which if subjected to “speed drops” would cause the engine to stall)), and subsequently driving a turbocharger (10, exhaust gas can already be started…”) thereby preventing stalling of the combustion engine (Para 18 - “…whereby speed drops can be reduced…”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have recognized that the step of determining a predicted external load requiring engine torque which at an engine operational mode would cause the combustion engine to stall of Pappenheimer could have been applied to Jenbacher to subsequently drive the turbine of Jenbacher by performing Jenbacher’s step of injecting pressurized gas from Jenbacher’s tank to drive Jenbacher’s turbocharger turbine because both Jenbacher and Pappenheimer teach subsequently driving a turbocharger turbine thereby preventing stalling of an internal combustion engine (Pappenheimer teaches subsequently driving a turbocharger (10) turbine (12)(Para 18 - “…the electrified exhaust gas turbocharger can already be started…”) thereby preventing stalling of the combustion engine (Para 18 - “…whereby speed drops can be reduced…”) after determining a predicted external load (Para 18 - “…when a control device…indicates an imminent load switching process via the power take-off…”) requiring engine torque (Para 18 - “…the internal combustion engine is subjected to the additional load requirement…”) which at an engine (2) operational mode would cause the combustion engine to stall (Para 18 - “…before the internal combustion engine is subjected to the additional load requirement of the power take-off, whereby speed drops can be reduced…” (the internal combustion engine inherently has operational modes which if subjected to “speed drops” would cause the engine to stall)); and Jenbacher teaches subsequently driving a turbocharger (2) turbine (3) by injecting The compressed air flowing in with it accelerates the turbocharger and leads to a faster power increase of the motor, so that it can reach the desired nominal speed again more quickly”), thereby preventing stalling of the combustion engine (Para 20 - “…a load increase of 100 kW at an engine speed of 1500 rpm can cause the engine speed to begin to change downwards at 125 (rpm)/s. To counteract this…”)) and therefore it would have been obvious to one having ordinary skill in the art to have recognized the method of Pappenheimer could have been applied to Jenbacher to have triggered the injection of pressurized gas to drive a turbocharger turbine of Jenbacher.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the determining of predicted external load and subsequent driving of turbocharger as taught by Pappenheimer in the method of Jenbacher (by having the system of Jenbacher determine a predicted external load, as taught by Pappenheimer, and subsequently injecting the pressurized gas to drive the turbocharger turbine of Jenbacher) for the advantage of being able to start the exhaust gas turbocharger before the internal combustion engine is subjected to an additional load requirement to reduce speed drops more effectively (Pappenheimer; Para 18).
Re claim 6:
Jenbacher/Pappenheimer teaches the method of claim 1 (as described above).
Jenbacher discloses wherein said step of injecting pressurized gas from said tank (Paras 20-23 - “If the engine speed falls below a predeterminable limit value, the The compressed air flowing in with it accelerates the turbocharger and leads to a faster power increase of the motor, so that it can reach the desired nominal speed again more quickly”) is independent of an engine speed increasing action (Para 4 - “…engines…respond…to a change in control elements, for example a throttle valve, which influence the output” (influence in engine output by throttle valve is a type of engine speed increasing action)) of the combustion engine (1)(Para 20 - “If the engine speed falls below a predeterminable limit value, the control device 14 opens the valve 12” (opening of valve 12 is described as an independent action)).
Re claim 7:
Jenbacher/Pappenheimer teaches the method of claim 1 (as described above).
Jenbacher discloses wherein said turbocharger system (2) comprises a valve (12, solenoid valve - Para 19) for controlling the release of pressurized gas (Para 19 - “pressurized gas storage container”) from said tank (9)(Paras 20-23 - “… the control device 14 opens the valve 12. The compressed air flowing in with it accelerates the turbocharger and leads to a faster power increase of the motor, so that it can reach the desired nominal speed again more quickly”), comprising the step of: operating the valve to release pressurized gas needed for preventing stalling of the combustion engine (Paras 20-23 - “…a load increase of 100 kW at an engine speed of 1500 rpm can cause the engine speed to begin to change downwards at 125 (rpm)/s. To counteract this…If the engine speed falls below a predeterminable limit value, the control device 14 opens the valve 12. The compressed air flowing in with it accelerates the turbocharger and 
Re claim 9:
Jenbacher/Pappenheimer teaches the method of claim 7 (as described above).
Jenbacher discloses wherein said turbocharger system (2) further comprises a turbocharger compressor (6, compressor - Para 18) driven by said turbocharger turbine (3)(see Fig. 1 and Para 18), and said combustion engine (1) comprises an inlet manifold (7, intake tract 7 - Para 18 (shown as a type of manifold in Fig. 1)) fluidly connected to said turbocharger compressor (6)(see Fig. 1 - element 6 is shown fluidly connected to element 7), wherein said valve (12) controls the release of pressurized gas from said tank (9) to one of the exhaust manifold (4) of the combustion engine (1)(see Fig. 1 and Para 19), an exhaust manifold pipe arranged between the exhaust manifold and the turbocharger turbine, the turbocharger turbine casing, the inlet manifold of the combustion engine, the turbocharger compressor casing, or an inlet manifold pipe arranged between the inlet manifold and the turbocharger compressor.
Re claim 12:
Jenbacher discloses a control unit (14, control device - Para 20) configured to perform the steps of the method according to claim 1 (Jenbacher/Pappenheimer teaches the method of claim 1 as described above)(Para 20).
Re claim 13:
Jenbacher discloses a turbocharger system (2, exhaust gas turbocharger - Para 18) for use together with a combustion engine (1, internal combustion engine - Para 18) having an exhaust manifold (4, exhaust gas line - Para 19 (see Fig. 1 - element 4 is 
a turbocharger turbine (3, exhaust gas turbine - Para 18) operable by exhaust gases from said exhaust manifold (4)(see Fig. 1 and Para 18 - “exhaust gas turbine”), a tank (9, pressurized gas storage container - Para 19) comprising pressurized gas (Para 19 - “pressurized gas storage container”), said tank (9) being fluidly connectable to said turbocharger turbine (3)(see Fig. 1 - element 9 shown fluidly connected to element 3 as described in Para 19), and 
a control unit (14, control device - Para 20)
characterized in that the control unit (14) is configured to determine an engine operational mode in which the combustion engine runs below a predetermined speed (Para 24 - “…it opens the valve 12 when the speed falls below a speed limit value and closes again above this speed limit value…”), and subsequently 
initiate injection of pressurized gas from said tank to drive said turbocharger turbine such that the turbocharger turbine is at least partly driven by said pressurized gas (Paras 20-23 - “If the engine speed falls below a predeterminable limit value, the control device 14 opens the valve 12. The compressed air flowing in with it accelerates the turbocharger and leads to a faster power increase of the motor, so that it can reach the desired nominal speed again more quickly”) to prevent stalling of the combustion engine (Para 20 - “…a load increase of 100 kW at an engine speed of 1500 rpm can cause the engine speed to begin to change downwards at 125 (rpm)/s. To counteract this…”).

Pappenheimer teaches determining a predicted external load (Para 18 - “…when a control device…indicates an imminent load switching process via the power take-off…”) requiring engine torque (Para 18 - “…the internal combustion engine is subjected to the additional load requirement…”) which at an engine (2, internal combustion engine - Para 28) operational mode would cause the combustion engine to stall (Para 18 - “…before the internal combustion engine is subjected to the additional load requirement of the power take-off, whereby speed drops can be reduced…” (the internal combustion engine inherently has operational modes which if subjected to “speed drops” would cause the engine to stall)), and subsequently driving a turbocharger (10, exhaust gas turbocharger - Para 27) turbine (12, turbine - Para 27)(Para 18 - “…the electrified exhaust gas turbocharger can already be started…”) thereby preventing stalling of the combustion engine (Para 18 - “…whereby speed drops can be reduced…”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have recognized that the step of determining a predicted external load requiring engine torque which at an engine operational mode would cause the combustion engine to stall of Pappenheimer could have been applied to Jenbacher to subsequently drive the turbine of Jenbacher by performing Jenbacher’s step of injecting pressurized gas from Jenbacher’s tank to drive Jenbacher’s turbocharger turbine because both Jenbacher and Pappenheimer teach subsequently driving a turbocharger turbine thereby preventing stalling of an internal can already be started…”) thereby preventing stalling of the combustion engine (Para 18 - “…whereby speed drops can be reduced…”) after determining a predicted external load (Para 18 - “…when a control device…indicates an imminent load switching process via the power take-off…”) requiring engine torque (Para 18 - “…the internal combustion engine is subjected to the additional load requirement…”) which at an engine (2) operational mode would cause the combustion engine to stall (Para 18 - “…before the internal combustion engine is subjected to the additional load requirement of the power take-off, whereby speed drops can be reduced…” (the internal combustion engine inherently has operational modes which if subjected to “speed drops” would cause the engine to stall)); and Jenbacher teaches subsequently driving a turbocharger (2) turbine (3) by injecting pressurized gas from said tank (9)(Paras 20-23 - “If the engine speed falls below a predeterminable limit value, the control device 14 opens the valve 12. The compressed air flowing in with it accelerates the turbocharger and leads to a faster power increase of the motor, so that it can reach the desired nominal speed again more quickly”), thereby preventing stalling of the combustion engine (Para 20 - “…a load increase of 100 kW at an engine speed of 1500 rpm can cause the engine speed to begin to change downwards at 125 (rpm)/s. To counteract this…”)) and therefore it would have been obvious to one having ordinary skill in the art to have recognized the method of Pappenheimer could have been applied to Jenbacher to have triggered the injection of pressurized gas to drive a turbocharger turbine of Jenbacher.

Re claim 16:
Jenbacher/Pappenheimer teaches the turbocharger system of claim 13 (as described above).
Jenbacher discloses a valve (12, solenoid valve - Para 19) for controlling the release of pressurized gas (Para 19 - “pressurized gas storage container”) from said tank (9) to drive the turbocharger turbine (3)(Paras 20-23 - “… the control device 14 opens the valve 12. The compressed air flowing in with it accelerates the turbocharger and leads to a faster power increase of the motor, so that it can reach the desired nominal speed again more quickly”), wherein said control unit (14) is configured to control the operation of the valve to release pressurized gas needed for preventing stalling of the combustion engine (Paras 20-23 - “…a load increase of 100 kW at an engine speed of 1500 rpm can cause the engine speed to begin to change downwards at 125 (rpm)/s. To counteract this…If the engine speed falls below a predeterminable limit value, the control device 14 opens the valve 12. The compressed air flowing in with 
Re claim 17:
Jenbacher/Pappenheimer teaches the turbocharger system of claim 16 (as described above).
Jenbacher discloses wherein said turbocharger system (2) further comprises a turbocharger compressor (6, compressor - Para 18) driven by said turbocharger turbine (3)(see Fig. 1 and Para 18), and said combustion engine (1) comprises an inlet manifold (7, intake tract 7 - Para 18 (shown as a type of manifold in Fig. 1)) fluidly connected to said turbocharger compressor (6)(see Fig. 1 - element 6 is shown fluidly connected to element 7), wherein said valve (12) controls the release of pressurized gas from said tank (9) to one of the exhaust manifold (4) of the combustion engine (1)(see Fig. 1 and Para 19), an exhaust manifold pipe arranged between the exhaust manifold and the turbocharger turbine, the turbocharger turbine casing, the inlet manifold of the combustion engine, the turbocharger compressor casing, or an inlet manifold pipe arranged between the inlet manifold and the turbocharger compressor.
Claims 1, 3, 5, 10, 13, 15, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Pappenheimer (EP3061641A1) in view of Jenbacher (AT5138U1).
Re claim 1:
Pappenheimer discloses a method (Paras 18-19) for controlling a turbocharger system (10, exhaust gas turbocharger - Para 27) fluidly connected to an exhaust manifold (5b, exhaust gas line - Para 27 (Para 35 describes the engine 2 with “cylinders” and as exhaust line 2 is shown as a single line exiting engine 2 in Fig. 1, the 
determining an engine operational mode (Para 18 - “…the internal combustion engine is subjected to the additional load requirement of the power take-off…”),
determining a predicted external load (Para 18 - “…when a control device…indicates an imminent load switching process via the power take-off…”) requiring engine torque (Para 18 - “…the internal combustion engine is subjected to the additional load requirement…”) which at said engine operational mode would cause the combustion engine to stall (Para 18 - “…whereby speed drops can be reduced…”), and
subsequently to drive said turbocharger turbine (Para 18 - “…the electrified exhaust gas turbocharger can already be started before the internal combustion engine is subjected to the additional load requirement of the power take-off…”), thereby preventing stalling of the combustion engine (Para 18 - “…whereby speed drops can be reduced…”).
Pappenheimer fails to disclose a tank with pressurized gas, said tank being fluidly connectable to said turbocharger turbine, determining an engine operational mode in which the combustion engine runs below a predetermined speed, nor subsequently injecting pressurized gas from said tank to drive said turbocharger turbine such that the turbocharger turbine is at least partly driven by said pressurized gas thereby preventing stalling of the combustion engine.
Jenbacher teaches a tank (9, pressurized gas storage container - Para 19) with pressurized gas (Para 19 - “pressurized gas storage container”), said tank (9) being fluidly connectable to a turbocharger (2, exhaust gas turbocharger - Para 18) turbine (3, exhaust gas turbine - Para 18)(see Fig. 1 - element 3 shown fluidly connected to element 9 as described in Para 19), determining an engine operational mode in which a combustion engine (1, internal combustion engine - Para 18) runs below a predetermined speed (Para 24 - “…it opens the valve 12 when the speed falls below a speed limit value and closes again above this speed limit value…”), and subsequently injecting pressurized gas from said tank to drive said turbocharger turbine such that the turbocharger turbine is at least partly driven by said pressurized gas (Paras 20-23 - “If the engine speed falls below a predeterminable limit value, the control device 14 opens the valve 12. The compressed air flowing in with it accelerates the turbocharger and leads to a faster power increase of the motor, so that it can reach the desired nominal speed again more quickly”) thereby preventing stalling of the combustion engine (Para 20 - “…a load increase of 100 kW at an engine speed of 1500 rpm can cause the engine speed to begin to change downwards at 125 (rpm)/s. To counteract this…”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the system of Pappenheimer after that of Jenbacher (thereby including the pressurized gas tank of Jenbacher to drive the turbine of Pappenheimer in the way taught by Jenbacher) for the advantage of being able to accelerate the turbocharger and lead to a faster power 
Re claim 3:
Pappenheimer/Jenbacher teaches the method of claim 1 (as described above).
Pappenheimer discloses wherein said combustion engine (2) is in operative connection with a power take-off arrangement (3, power take-off - Para 31)(see Fig. 1 and Para 18- “the internal combustion engine is subjected to the additional load requirement of the power take-off”), and wherein said external load is a power take-off load from said power take-off arrangement (Para 18 - “indicates an imminent load switching process via the power take-off…” and “…the internal combustion engine is subjected to the additional load requirement of the power take-off…”)
Re claim 5:
Pappenheimer/Jenbacher teaches the method of claim 1 (as described above).
Pappenheimer discloses wherein said external load (Para 18 - “…the power take-off…”) corresponds to a clutch engagement load (Para 10 - “…The power take-off can be... clutch-dependent power take off…” (a clutch-dependent power take off is a type of clutch engagement load as described in Para 6 - “…which actuates a clutch mechanism in order to couple the power take-off with the drive train of the vehicle…”)).
Re claim 10:
Pappenheimer discloses a method (Para 18-19) for controlling a turbocharger system (10, exhaust gas turbocharger - Para 27) fluidly connected to an exhaust s” and as exhaust line 2 is shown as a single line exiting engine 2 in Fig. 1, the exhaust line 2 must include a type of manifold)) of a combustion engine (2, internal combustion engine - Para 35)(see Fig. 1 - element 10 is shown fluidly connected to element 5b), wherein said combustion engine (2) is in operative connection with a power take-off arrangement (3, power take-off - Para 32)(see Fig. 1 and Para 18 - “the internal combustion engine is subjected to the additional load requirement of the power take-off”), said turbocharger system (10) comprising a turbocharger turbine (12, turbine - Para 27) operable by exhaust gases from said exhaust manifold (see Fig. 1 and Para 27- “…turbocharger 10 comprises a turbine 12 which is driven by an exhaust gas from the internal combustion engine 2, which is supplied to the turbine 12 via the exhaust gas line 5b…”), said method comprising the steps of: determining a predicted external load (Para 18 - “…when a control device…indicates an imminent load switching process via the power take-off…”) from said power take-off arrangement (Para 18 - “…when a control device…indicates an imminent load switching process via the power take-off…”) requiring engine torque (Para 18 - “…the internal combustion engine is subjected to the additional load requirement…”), and in response to said external load from said power take-off arrangement, to drive said turbocharger turbine (Para 18 - “…the electrified exhaust gas turbocharger can already be started before the internal combustion engine is subjected to the additional load requirement of the power take-off…”) thereby preventing stalling of said combustion engine (Para 18 - “…whereby speed drops can be reduced…”).

Jenbacher teaches a tank (9, pressurized gas storage container - Para 19) with pressurized gas (Para 19 - “pressurized gas storage container”), said tank (9) being fluidly connectable to a turbocharger (2, exhaust gas turbocharger - Para 18) turbine (3, exhaust gas turbine - Para 18)(see Fig. 1 - element 3 shown fluidly connected to element 9 as described in Para 19), and injecting pressurized gas from said tank (9) to drive said turbocharger turbine (3) such that the turbocharger turbine (3) is at least partly driven by said pressurized gas (see Fig. 1 and Paras 20-23 - “If the engine speed falls below a predeterminable limit value, the control device 14 opens the valve 12. The compressed air flowing in with it accelerates the turbocharger and leads to a faster power increase of the motor, so that it can reach the desired nominal speed again more quickly”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the system of Pappenheimer after that of Jenbacher (thereby including the pressurized gas tank of Jenbacher to drive the turbine of Pappenheimer in the way taught by Jenbacher) for the advantage of being able to accelerate the turbocharger and lead to a faster power increase of the engine such that a desired nominal speed can be reached more quickly (Jenbacher; Paras 20-23 - “The compressed air flowing in with it accelerates the 
Re claim 13:
Pappenheimer discloses a turbocharger system (10, exhaust gas turbocharger - Para 27) for use together with a combustion engine (2, internal combustion engine - Para 35) having an exhaust manifold (5b, exhaust gas line - Para 27 (Para 35 describes the engine 2 with “cylinders” and as exhaust line 2 is shown as a single line exiting engine 2 in Fig. 1, the exhaust line 2 must include a type of manifold)), said turbocharger system (10) comprising: 
a turbocharger turbine (12, turbine - Para 27) operable by exhaust gases from said exhaust manifold (see Fig. 1 and Para 27 - “…turbocharger 10 comprises a turbine 12 which is driven by an exhaust gas from the internal combustion engine 2, which is supplied to the turbine 12 via the exhaust gas line 5b…”), and 
a control unit (1, control device - Para 32) 
characterized in that the control unit (1) is configured to (Para 32) 
determine an engine operational mode (Para 18 - “…the internal combustion engine is subjected to the additional load requirement of the power take-off…”),
determine a predicted external load (Para 18 - “…when a control device…indicates an imminent load switching process via the power take-off…”) requiring engine torque (Para 18 - “…the internal combustion engine is subjected to the additional load requirement…”) which at said engine operational mode would cause the combustion engine to stall (Para 18 - “…whereby speed drops can be reduced…”), and subsequently 
can already be started before the internal combustion engine is subjected to the additional load requirement of the power take-off…”) to prevent stalling of the combustion engine (Para 18 - “…whereby speed drops can be reduced…”).
Pappenheimer fails to disclose a tank comprising pressurized gas, said tank being fluidly connectable to said turbocharger turbine, determining an engine operational mode in which the combustion engine runs below a predetermined speed, nor subsequently initiating injecting of pressurized gas from said tank to drive said turbocharger turbine such that the turbocharger turbine is at least partly driven by said pressurized gas thereby preventing stalling of the combustion engine.
Jenbacher teaches a tank (9, pressurized gas storage container - Para 19) comprising pressurized gas (Para 19 - “pressurized gas storage container”), said tank (9) being fluidly connectable to a turbocharger (2, exhaust gas turbocharger - Para 18) turbine (3, exhaust gas turbine - Para 18)(see Fig. 1 - element 3 shown fluidly connected to element 9 as described in Para 19), determining an engine operational mode in which a combustion engine (1, internal combustion engine - Para 18) runs below a predetermined speed (Para 24 - “…it opens the valve 12 when the speed falls below a speed limit value and closes again above this speed limit value…”), and subsequently initiating injecting of pressurized gas from said tank to drive said turbocharger turbine such that the turbocharger turbine is at least partly driven by said pressurized gas (Paras 20-23 - “If the engine speed falls below a predeterminable limit value, the control device 14 opens the valve 12. The compressed air flowing in with it accelerates the turbocharger and leads to a faster power increase of the motor, so that cause the engine speed to begin to change downwards at 125 (rpm)/s. To counteract this…”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the system of Pappenheimer after that of Jenbacher (thereby including the pressurized gas tank of Jenbacher to drive the turbine of Pappenheimer in the way taught by Jenbacher) for the advantage of being able to accelerate the turbocharger and lead to a faster power increase of the engine such that a desired nominal speed can be reached more quickly (Jenbacher; Paras 20-23 - “The compressed air flowing in with it accelerates the turbocharger and leads to a faster power increase of the motor, so that it can reach the desired nominal speed again more quickly”). 
Re claim 15:
Pappenheimer/Jenbacher teaches the turbocharger system of claim 13, as described above.
Pappenheimer discloses wherein said external load originates from at least one of the following: a clutch engagement, a power take-off arrangement (Para 18 - “indicates an imminent load switching process via the power take-off…” and “…the internal combustion engine is subjected to the additional load requirement of the power take-off…”), a hydraulic pump.
Re claim 18:
s” and as exhaust line 2 is shown as a single line exiting engine 2 in Fig. 1, the exhaust line 2 must include a type of manifold))(Para 27), said combustion engine (2) being in operative connection with a power take-off arrangement (3, power take-off - Para 32)(see Fig. 1 and Para 18 - “the internal combustion engine is subjected to the additional load requirement of the power take-off”), wherein said turbocharger system (10) comprises: 
a turbocharger turbine (12, turbine - Para 27) operable by exhaust gases from said exhaust manifold (see Fig. 1 and Para 27- “…turbocharger 10 comprises a turbine 12 which is driven by an exhaust gas from the internal combustion engine 2, which is supplied to the turbine 12 via the exhaust gas line 5b…”), and 
a control unit (1, control device - Para 32) 
characterized in that the control unit (1) is configured to 
determine a predicted external load (Para 18 - “…when a control device…indicates an imminent load switching process via the power take-off…”) from said power take-off arrangement (Para 18 - “…when a control device…indicates an imminent load switching process via the power take-off…”) requiring engine torque (Para 18 - “…the internal combustion engine is subjected to the additional load requirement…”), and in response to said external load from said power take-off arrangement, 
can already be started before the internal combustion engine is subjected to the additional load requirement of the power take-off…”) to prevent stalling of the combustion engine (Para 18 - “…whereby speed drops can be reduced…”).
Pappenheimer fails to disclose a tank comprising pressurized gas, said tank being fluidly connectable to said turbocharger turbine; determining an engine operational mode in which the combustion engine runs below a predetermined speed, nor initiating injection of pressurized gas from said tank to drive said turbocharger turbine such that the turbocharger turbine is at least partly driven by said pressurized gas.
Jenbacher teaches a tank (9, pressurized gas storage container - Para 19) comprising pressurized gas (Para 19 - “pressurized gas storage container”), said tank (9) being fluidly connectable to a turbocharger (2, exhaust gas turbocharger - Para 18) turbine (3, exhaust gas turbine - Para 18)(see Fig. 1 - element 3 shown fluidly connected to element 9 as described in Para 19), determining an engine operational mode in which a combustion engine (1, internal combustion engine - Para 18) runs below a predetermined speed (Para 24 - “…it opens the valve 12 when the speed falls below a speed limit value and closes again above this speed limit value…”), and subsequently initiating injecting of pressurized gas from said tank to drive said turbocharger turbine such that the turbocharger turbine is at least partly driven by said pressurized gas (Paras 20-23 - “If the engine speed falls below a predeterminable limit value, the control device 14 opens the valve 12. The compressed air flowing in with it accelerates the turbocharger and leads to a faster power increase of the motor, so that cause the engine speed to begin to change downwards at 125 (rpm)/s. To counteract this…”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the system of Pappenheimer after that of Jenbacher (thereby including the pressurized gas tank of Jenbacher to drive the turbine of Pappenheimer in the way taught by Jenbacher) for the advantage of being able to accelerate the turbocharger and lead to a faster power increase of the engine such that a desired nominal speed can be reached more quickly (Jenbacher; Paras 20-23 - “The compressed air flowing in with it accelerates the turbocharger and leads to a faster power increase of the motor, so that it can reach the desired nominal speed again more quickly”).
Re claim 19:
Pappenheimer/Jenbacher teaches a vehicle (Pappenheimer; Para 1 - “a motor vehicle”) comprising a turbocharger system (Pappenheimer; 10) according to claim 13 (as described above).
Claims 2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Jenbacher (AT5138U1) in view of Pappenheimer (EP3061641A1), as applied to claims 1 and 13 above, and further in view of Caldwell (U.S. 6,182,634).
Re claims 2 and 14:
Jenbacher/Pappenheimer teaches the method of claim 1 and the turbocharger system of claim 13 (as described above).

Jenbacher fails to disclose wherein said predetermined speed is 250 %, or 150 %, or 100 % of the idle speed of the combustion engine.
Caldwell teaches an idle speed of a combustion engine (80, engine - Col. 3, Line 8) being 980 rpm (Col. 3, Line 12 - “980 RPM”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized the idle speed of Caldwell in the engine of Jenbacher/Pappenheimer for the advantage of smoother and more precise operational control (Caldwell; Col. 2, Lines 35-38).
The combined Jenbacher/Pappenheimer/Caldwell teaches wherein said predetermined speed (Jenbacher; Para 10 - “a set speed limit…1470 rpm”) is 250 %, or 150 %, or 100 % of the idle speed of the combustion engine (Caldwell; Col. 3, Line 12 - “980 RPM”)(in the combined Jenbacher/Pappenheimer/Caldwell, the 980 RPM idle speed of Caldwell has been utilized in the engine of Jenbacher, and the 1470 RPM predetermined speed of Jenbacher is 150% of 980 RPM).
Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Pappenheimer (EP3061641A1) in view of Jenbacher (AT5138U1), as applied to claims 3 and 10 above, and further in view of Hatanaka (U.S. 2009/0111655).
Re claims 4 and 11:
Pappenheimer/Jenbacher teaches the method of claims 3 and 10, as described above.

Hatanaka teaches wherein a power take-off arrangement (30, PTO shaft - Para 21) is in operative connection with a hydraulic system (81, hydraulic cylinder - Para 24 (see Fig. 2 - person having ordinary skill in the art would recognize elements 81 and the unlabeled elements connecting element 81 with element 3, collectively as a type of hydraulic system, and as described in Para 30)) driven by a hydraulic pump (3, hydraulic pump - Para 21)(see Fig. 2 - element 81 is shown driven by element 3), and wherein said power take-off arrangement (30) is coupled to, and thus driving, said hydraulic pump (3)(see Fig. 2 and Para 21 - “PTO shaft 30 is connected to… a hydraulic pump 3”), and wherein a power take-off load (Para 30 - “…Then, the hydraulic cylinder for boom 81 is operated at a speed in accordance with a discharge flow rate from the hydraulic pump 3…”) is requested by said hydraulic pump (3)(Paras 30 and 39).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the hydraulic system and hydraulic pump of Hatanaka in the system of Pappenheimer/Jenbacher (thereby operatively connecting the hydraulic system and hydraulic pump of Hatanaka to the power take-off arrangement of Pappenheimer such that power take-off load of Pappenheimer is requested by the hydraulic pump of Hatanaka) for the advantage of being able to lift a boom arm (Hatanaka; see Fig. 3 where lifting of element 80 is shown by element 81; and Para 24 where it is described that element 81 is connected to .
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Jenbacher (AT5138U1) in view of Pappenheimer (EP3061641A1), as applied to claim 7 above, and further in view of Kaihara (JPH1193679A).
Re claim 8:
Jenbacher/Pappenheimer teaches the method of claim 7 (as described above).
Jenbacher discloses wherein the valve (12) is operated in such a way that the pressurized gas (Para 19 - “pressurized gas storage container”) is released from said tank (9)(Paras 20-23 - “… the control device 14 opens the valve 12. The compressed air flowing in with it accelerates the turbocharger and leads to a faster power increase of the motor, so that it can reach the desired nominal speed again more quickly”).
Jenbacher fails to disclose wherein the valve is operated in such a way that the pressurized gas is released during at least 1 second, such as e.g. between 1 second and 5 seconds.
Kaihara teaches wherein a valve (5, solenoid valve - Para 21) is operated in such a way that pressurized gas (3, pneumatic-pressure source - Para 21) is released during at least 1 second (see Fig. 6 and Para 23 - valve is shown/described open for over 1 second (x axis of Fig. 6 is in seconds per Para 23)), such as e.g. between 1 second and 5 seconds.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have  included the valve opening duration .
Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Jenbacher (AT5138U1) in view of Pappenheimer (EP3061641A1), as applied to claim 1 above, and further in view of Evans-Beauchamp (U.S. 2010/0095915).
Re claim 20:
Jenbacher/Pappenheimer teaches program code means (Jenbacher; 14, control device - Para 20) for performing the steps of claim 1 (as described above)(Jenbacher; Para 20).
Jenbacher fails to disclose a computer program wherein said program is run on a computer.
Evans-Beauchamp teaches a computer program (Para 158 - “logic stored on computer readable media (e.g., the controller 150)”) comprising program code means (150, controller - Para 62) for performing steps (Paras 62 and 158 - “…logic stored on…the controller 150…the logic configured to perform methods of the invention”), wherein said program is run on a computer (Paras 62 and 158).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the program code means of Jenbacher/Pappenheimer after the program code means of Evans-Beauchamp (thereby including a computer running a computer program of Evans-Beauchamp in the system of Jenbacher) for the advantage of allowing for software updates to be easily made and uploaded to existing hardware which allows for potential errors to be addressed.
Re claim 21:
Jenbacher/Pappenheimer teaches program code means (Jenbacher; 14, control device - Para 20) for performing the steps of claim 1 (as described above)(Jenbacher; Para 20).
Jenbacher fails to disclose a computer readable medium carrying a computer program comprising program code means for performing the steps of claim 1, when said program product is run on a computer. 
Evans-Beauchamp teaches a computer readable medium (Para 158 - “logic stored on computer readable media (e.g., the controller 150)”) carrying a computer program (Para 158 - “logic stored on computer readable media (e.g., the controller 150)”) comprising program code means (150, controller - Para 62) for performing steps (Paras 62 and 158 - “…logic stored on…the controller 150…the logic configured to perform methods of the invention”), when said program product is run on a computer (Paras 62 and 158).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the program code means of Jenbacher/Pappenheimer after the program code means of Evans-Beauchamp (thereby including a computer running a computer program stored on a computer readable medium of Evans-Beauchamp in the system of Jenbacher) for the advantage of allowing for software updates to be easily made and uploaded to existing hardware which allows for potential errors to be addressed.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rollinger et al. (U.S. 9,382,838) discloses a turbocharger system (13), a tank (54) comprising a pressurized gas (Col. 5, Lines 13-29), said tank being fluidly connectable to said turbocharger turbine (Col. 6, Lines 39-51).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loren C Edwards whose telephone number is (571)272-7133.  The examiner can normally be reached on M-R 6AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark A Laurenzi III can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/LOREN C EDWARDS/Examiner, Art Unit 3746                                                                                                                                                                                                        9/15/21